KELLEY, Judge,
dissenting.
I respectfully join in part and dissent in part to the majority’s decision in these consolidated appeals. I join in the decision reached by the majority regarding the appeal of Battaglia. I believe that the Secretary of Education’s order affirming the decision of the board to demote Battaglia from a full-time position as a secondary art teacher to a half-time position, should be affirmed. However, I disagree with the majority’s reversal of the Secretary of Education’s order affirm*1301ing the board’s demotion of Mussari from a full-time position as a school nurse to a halftime position.
I believe that the majority’s reasoning -with respect to section 1402(a.l) of the Public School Code of 1949, 24 P.S. § 14-1402(a.l), is incorrect. It is undisputed that the total enrollment for the District is 1,606. As pointed out by the majority, the ratio of nurse to students is 1 to 1,070 when one full-time nurse and one part-time nurse is employed by the District.
Under section 1402(a.l), the number of pupils under the care of each school nurse shall not exceed 1,500. In order to comply with this mandate, section 1402(a.l) does not prohibit the employment of a combination of full-time and part-time nurses.
Recognizing the broad discretionary powers bestowed upon a school board in this area, I believe it is within the province of the General Assembly to take into account the realities of the “real world” which we live in and to provide for such in legislation. It is not within the province of this court to insert a legislative intent that a combination of full-time and part-time nurses may not accomplish the mandate provided for in section 1402(a.l) simply because “there is no such thing as half a nurse in the real world.” Majority opinion, p. 13.
Accordingly, I believe that, in this case, the 1 to 1,070 ratio meets the requirements of section 1402(a.l) of the School Code. Therefore, I would affirm the Secretary’s order regarding Mussari’s appeal.